
	
		II
		110th CONGRESS
		1st Session
		S. 1464
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mr. Feingold (for
			 himself, Mr. Coleman,
			 Mr. Casey, Mr.
			 Voinovich, Mr. Menendez,
			 Mr. Lautenberg, and
			 Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish a Global Service Fellowship Program, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Global Service Fellowship Program
			 Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Secretary of
			 State Condoleezza Rice has said that a critical component to the war on terror
			 includes changing opinions and minds.
			(2)Polling data from
			 Terror Free Tomorrow indicates that nearly 60 percent of the people of
			 Indonesia and 75 percent of the people of Pakistan held more favorable views of
			 the United States following humanitarian assistance after their tsunami and
			 earthquake tragedies, and this change in perception toward the United States
			 was sustained beyond the initial period of aid and service.
			(3)International
			 volunteering opportunities are effective means of addressing critical human
			 needs, building bridges across cultures, and promoting mutual
			 understanding.
			(4)Current volunteer
			 programs, such as the Peace Corps, remain an important part of Federal efforts
			 to promote volunteer service and provide related programming.
			(5)Financial
			 limitations are a common obstacle to volunteering overseas, and providing grant
			 funding would reduce barriers to many individuals otherwise unable to afford
			 travel overseas.
			(6)Allowing
			 flexibility in the duration of volunteering opportunities would reduce another
			 barrier to volunteering.
			(7)A global service
			 fellowship program would provide funding and programmatic flexibility for
			 volunteers of all backgrounds and ages.
			(8)Eligible
			 organizations willing to participate in the fellowship program as sponsoring
			 organizations would be in a better position to recruit volunteers for their
			 programs overseas.
			3.Global Service
			 Fellowship Program
			(a)EstablishmentThe
			 Secretary of State, in consultation with representatives of the Volunteers for
			 Prosperity program administered by the United States Agency for International
			 Development, shall establish and administer a grant program to be known as the
			 Global Service Fellowship Program (in this section referred to as the
			 Program).
			(b)PurposeThe
			 purpose of the Program is to fund fellowships to promote international
			 volunteering opportunities as a means of building bridges across cultures,
			 addressing critical human needs, and promoting mutual understanding.
			(c)FellowshipsGrants
			 awarded under the Program shall be used to fund fellowships as follows:
				(1)Fellowships
			 lasting 90 days or less in duration may be funded at levels of up to
			 $2,500.
				(2)Fellowships
			 lasting between 91 days and 180 days may be funded at levels up to
			 $5,000.
				(3)Fellowships
			 lasting between 181 days and one year may be funded at levels up to
			 $7,500.
				(d)Coordination
			 with sponsoring organizations
				(1)In
			 generalFellowships funded under the Program shall be coordinated
			 and supervised by participating volunteer sponsoring organizations. The
			 sponsoring organizations shall be registered with the Secretary of State and
			 shall collaborate with host country organizations in developing programs that
			 appropriately address local needs for the transfer of volunteer skills,
			 capacity building, and cross-cultural service organizations.
				(2)Prioritization
			 of projectsSponsoring organizations shall recommend and
			 prioritize fellowship projects based on one or more of the following
			 objectives:
					(A)Eradication of
			 extreme poverty in conjunction with the goals of the United Nations Millennium
			 Development Goals.
					(B)Achievement of
			 universal primary education.
					(C)Promotion of
			 gender equality and the empowerment of women and families.
					(D)Reducing child
			 mortality and improving maternal health.
					(E)Providing medical
			 and dental health care and prevention.
					(F)Providing
			 assistance for the elderly, orphans, people with disabilities, and
			 refugees.
					(G)Promoting
			 environmental sustainability.
					(H)Providing
			 economic and social opportunities for youth in countries with growing cohorts
			 of young people.
					(I)Promoting youth
			 service by building related volunteer-sector capacity in host countries.
					(J)Combating
			 HIV/AIDS, malaria, and other infectious diseases.
					(K)Helping to build
			 or provide decent housing.
					(L)Providing
			 disaster and humanitarian response, preparedness, and reconstruction.
					(M)Promoting
			 cross-cultural exchange, conflict resolution, and peace.
					(N)Developing global
			 partnerships for development in the areas of economic growth, microenterprise,
			 asset development, and agricultural and rural development.
					(O)Advancing access
			 to information technology and strengthening civil society.
					(P)Carrying out
			 additional activities in impact areas designated by the Secretary of State in
			 accordance with the purposes of this Act.
					(e)Application
			 process
				(1)Submission and
			 review of applicationsApplicants shall submit applications for
			 fellowships under the Program to their congressional offices. Congressional
			 offices shall review such applications and nominate qualified candidates for
			 consideration by the Secretary of State.
				(2)SelectionThe
			 Secretary of State shall determine the eligibility of nominated candidates and,
			 in consultation with sponsoring organizations, award and administer fellowships
			 under the Program.
				(3)CriteriaThe
			 Secretary of State shall develop and publish criteria for fellowships in
			 accordance with the following guidelines:
					(A)Sponsoring
			 organizationsApplicants for Global Service Fellowships must be
			 registered with qualified sponsoring organizations such as—
						(i)nongovernmental
			 organizations based in the United States that sponsor international volunteer
			 service;
						(ii)faith-based
			 organizations engaged in the delivery of nonsectarian services;
						(iii)universities
			 and colleges operating international service learning and volunteer service
			 programs; and
						(iv)nongovernmental
			 organizations based in the United States that collaborate with local or
			 national host government agencies or nongovernmental organizations in promoting
			 volunteer capacity and national and community service in impact areas
			 designated by the Secretary of State under subsection (d)(2)(P).
						(B)ApplicantsApplicants
			 shall be nominated and selected for Global Service Fellowships as
			 follows:
						(i)Applicants shall
			 have clearly defined and structured goals for their proposed fellowships,
			 including a plan for assessing and monitoring progress toward such goals with
			 sponsoring organizations and a basis for follow-up and review by the Secretary
			 of State.
						(ii)Priority should
			 be given to—
							(I)applicants from
			 households with an income that is less than 200 percent of the poverty level
			 established pursuant to current census figures;
							(II)applicants who
			 have demonstrated prior community service experience;
							(III)applicants with
			 skills and experience suited to the specific needs of host countries;
			 and
							(IV)applicants who
			 demonstrate a clear plan to communicate their volunteer experiences to their
			 community upon their return.
							(f)Reporting
			 requirementIndividuals receiving Global Service Fellowships
			 shall submit such reports, including post-fellowship reports prepared for their
			 home communities, as the Secretary of State may require.
			(g)Eligible
			 costs
				(1)In
			 generalFunds awarded under this section may be used to cover the
			 following costs associated with Global Service Fellowships:
					(A)Airfare,
			 accommodations, and transportation within the host country.
					(B)Fees assessed by
			 sponsoring organizations to defray international service program costs and
			 administrative costs.
					(C)Subsistence
			 allowance in accordance with local market conditions.
					(D)Program materials
			 and tools used for service-related purposes.
					(E)Seed funding for
			 local service projects.
					(F)Language and
			 cultural training and other costs associated with pre-service project
			 orientation.
					(2)Tuition not
			 coveredFunds awarded under this section may not be used for
			 tuition costs.
				(h)Nondiscrimination
			 requirements
				(1)Nomination and
			 selection of applicantsThe nomination and selection of
			 applicants under subsection (e) shall be without regard to race, religion,
			 color, national origin, sex, age, political affiliation, or disability.
				(2)Sponsoring
			 organizations
					(A)In
			 generalA sponsoring organization shall not discriminate against
			 a Global Service Fellowship Program participant or applicant, a beneficiary of
			 any project in which a Global Service Fellow participates, or, except as
			 provided in subparagraph (B), an employee of the organization who is paid with
			 Program funds on the basis of race, religion, color, national origin, sex, age,
			 political affiliation, or disability.
					(B)Limited
			 exception for employees of sponsoring organizations employed at time of
			 awarding of fundsThe prohibition under subparagraph (A) on
			 discrimination on the basis of religion shall not apply to the employment, with
			 assistance provided under this Program, of any employee who was employed with
			 the sponsoring organization on the date that the funds were awarded.
					4.Evaluation and
			 report
			(a)Evaluation of
			 Global Service Fellowship ProgramThe Secretary of State shall
			 establish and implement an evaluation process for determining the effectiveness
			 of the Global Service Fellowship Program.
			(b)ReportNot
			 later than March 31, 2010, the Secretary of State shall submit to Congress a
			 report on the Global Service Fellowships Program established under section 3.
			 The report shall describe—
				(1)the identity and
			 location of sponsoring organizations;
				(2)for each impact
			 issue areas identified by sponsoring organizations, the number of volunteer
			 opportunities and the number of related Global Service Fellowships that have
			 been funded;
				(3)the number of
			 local volunteers recruited or engaged with Global Service Fellows and their
			 sponsoring organizations or local host organizations;
				(4)the locations of
			 volunteer services;
				(5)the effectiveness
			 of such services based upon findings of the evaluation process; and
				(6)the total numbers
			 of nominations for Global Service Fellowships that have been received and
			 accepted by the Secretary of State.
				5.RegulationsThe Secretary of State shall prescribe
			 regulations to carry out the provisions of this Act.
		6.Authorization of
			 appropriations
			(a)FundingThere
			 is authorized to be appropriated to the Secretary of State $50,000,000 for each
			 of fiscal years 2008 through 2010 for purposes of establishing and implementing
			 the Global Service Fellowship Program.
			(b)OffsetIn
			 order to provide an offset for amounts appropriated pursuant to subsection (a),
			 the Internal Revenue Service shall deposit in the Treasury as miscellaneous
			 receipts all of the fees it receives for services.
			
